DETAILED ACTION

Election/Restrictions
Claims 1, 7, 12, 14, and 15 are allowable. Claims 4, 6, and 13, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between species, as set forth in the Office action mailed on November 15, 2019, is hereby withdrawn and claims 4, 6, and 13 hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Andrew Parfomak on May 19, 2021.
With regards to the entered claims listing dated May 18, 2021, the application has been amended as follows: 
In claim 1 / line 8, now reads “perpendicular to an axis of the single fulcrum pin,”.
In claim 1 / line 16, now reads “thereof, the acetabular engagement element”.
In claim 1 / line 27, now reads “wherein the second plane of the acetabular engagement element”.
In claim 1 / line 28, now reads “first angle with the first plane of the femoral engagement component”.
In claim 1 / line 33, now reads “second plane of the acetabular engagement element”.
In claim 1 / line 34, now reads “with the first plane of the femoral engagement component,”.
In claim 4 / lined 3-4, now reads “arranged to allow lateral pivoting of 
In claim 13 / lines 1-2, now reads “A method of using the surgical tool of claim 6 in separating a femoral cup upon a femoral stem from an acetabular ball engaging the femoral cup, the acetabular ball mounted upon a stem affixed to a concave surface of an acetabular cup having a circumferential edge, the stem extending outwardly from an interior of the acetabular cup of a hip prosthesis comprising the steps of: 
In claim 13 / lines 2-5, now reads “engaging the femoral engagement component with  component[[,]] while simultaneously engaging the acetabular engagement ring”.
In claim 13 / line 6, now reads “with an acetabular implant component[[cup]] and then squeezing the”.
In claim 13 / lines 7-8, now reads “first and second handles towards one another thereby causing the femoral implant component[[cup]] and the acetabular implant component[[ball]] to be separated from one another, wherein the femoral implant component comprises a neck of a femoral cup, an outer hemispherical surface of the femoral cup, both the neck and the outer hemispherical surface of the femoral cup or a proximal end of a femoral implant.”
In claim 14 / line 3, now reads “the femoral engagement component having an axis of rotation”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/AMY R SIPP/Primary Examiner, Art Unit 3775